  Case 9:19-cr-80064-RAR Document 1 Entered on FLSD Docket 04/16/2019 Page 1 of 12

AO 91(Rev.08/09) CriminalComplaint

                                U NITED STATES D ISTRICT C OURT
                                                       forthe
                                            Southern DistrictofFlorida

               United StatesofAm erica

                                                                CaseNO.19-MJ-8140-B ILED BY 5 P                         Dc.
                                                                                                                        .


                             zzA sun
                                                                                                      A?8 16 2219
                                                                                                     ANGELA E. NOBLE
                                                                                                    CLERK
                                                                         v                          s.    u.s Dlsm cl
                                             CRIM INAL COM PLAIN                                      o.o:Fu .-w.Rs.
        1,the complainantin thiscase,statethatthe following istrueto thebestofmy knowledge and belief.
Onoraboutthedatets)of     1/27/2019and4/15/2019      inthecounty of                      Palm Beach            inthe
  Southern     Districtof       Florida      ,thedefendantts)violated:
           CodeSection                                            OffenseDescription
18U.S.C.j2252(a)(2)& (b)(1)             Distribution ofChild Pornography
18U.S.C.j2252(a)(4)(B)& (b)(2)          Possession ofC hild Pornography




        Thiscrim inalcomplaintisbased on these facts'
                                                    .
See attachedAffidavit




        W Continuedontheattachedsheet.


                                                                                 Complainant'
                                                                                            ssi ature

                                                                             Blake Crottv,Speci
                                                                                              alAqent,FBI
                                                                                  Printed nameandtitle

Swornto beforem eand signed in my presence.


Date:          04/15/2019
                                                                                    Judge'
                                                                                         ssignature

City and state:              W estPalm Beach,Florida                Hon.Bruce E.Reinhart,U.S.M agistrate Judqe
                                                                                  Printed nameand title
Case 9:19-cr-80064-RAR Document 1 Entered on FLSD Docket 04/16/2019 Page 2 of 12




                  A FFID A VIT IN SU PPO R T O F C R IM IN A L C O M PLA INT

         1,BlakeCrotty(theAffiant),been dulysworn,deposeandstateasfollows:
         1.     Ihavebeen employed asa SpecialAgentofthe FBIsince2016 and am currently

  assigned to M inm iD ivision,Palm Beach Cotm ty ResidentA gency. W hile em ployed by the FBI,

  I have investigated a variety of federal crim inalviolations,including butnot lim ited to;crim es

  againstchildren,m atlers related to child pom ography,sexualexploitation of minors and child

  pornography using facilities of interstate or foreign com m erce. M oreover,I am a federal 1aw

  enforcem entofficer engaged in enforcing crim inallaw s ofthe U nited States,including 18 U .S.C.

  jj2252,etseq.
                ln this capacity,I have investigated child exploitation and internet crim es against

  children cases. I have participated in investigations of persons suspected of violating federal

  child pornography law s, including Title 18, United States Code, Sections 2252 and 2252A .

  These investigations have included the use of surveillance techniques,undercover activities,the

  interviewing ofsubjects and witnesses,and the plnnning and execution ofarrest,search,and
  seizure w arrants. In the course of these investigations,Ihave review ed stillim ages and videos

 containing child pornography and im ages depicting m inor children engaged in sexually explicit

 conduct on al1 form s of electronic m edia including com puters, digital cnm eras, and w ireless

 telephones, and have discussed and reviewed these m aterials w ith other 1aw enforcem ent

 ofticers. Ihave also participated in training program s forthe investigation and enforcem entof

 federalchild pom ography law s relating to the use of com puters for receiving,transm itting,and

 storing child pornography.
Case 9:19-cr-80064-RAR Document 1 Entered on FLSD Docket 04/16/2019 Page 3 of 12




                 The facts set forth in this affidavit are based upon m y personal know ledge,

  inform ation obtained from others involved in thisinvestigation,including other1aw enforcem ent

  ofticers,m y review of docum ents and inform ation gained through training and experience.

  Since this affidavit is being subm itted for the lim ited purpose of establishing probable cause to

  supporta Crim inalCom plaint,lhave notinduded each and every faetknow n to m e coneerning

  this investigation. Rather,I have set forth only those facts 1 believe are necessary to establish

  probablecausetobelievethatM ATTHEW TASSIN (hereinafterreferredto asISTASSIN'')has
  violated Title 18,United StatesCode,Section 22524$(2)and (b)(1)on or aboutJanuary 27,
  2019 (distribution of child pom ography), and Title 18, United States Code, Section
  2252(a)(4)(B)and (b)(2)on oraboutApril15,2019(possession ofchildpomography).
                 On January27,2019,an OnlineCovertEmployee($EOCE''),who isamemberof
 the FB lChild Exploitation Task Force in SaltLake City,Utah,w as colm ected to the lnternetin

  an online undercover capacity from a computer located at the FB1 Office in Salt City,Utah.

 OCE entered a KiK userchatroom . The room was predicated on users posting linksto child

 pornography websites or host-storage facilities that allowed users to view or download child

 pornography.

                K iK M essenger is a chat application for m obile devices in w hich users can send

 textm essages,pictures,videos,and links pictures or videos on w ebsites,to other users. U sers

 can com m unicate directly w ith an individual or w ith m ultiple users in a group chat. W hen

 signing up for a KiK account,a usersupplies an emailaddress (which does nothave to be
 verified),auniqueusername,andadisplaynamethatisseenwhenchattingwithothers.
Case 9:19-cr-80064-RAR Document 1 Entered on FLSD Docket 04/16/2019 Page 4 of 12




         6.     On January27,2019,KiK userûçM ikeT''(lateridentifiedasTASSIN)enteredthe
 room at 7:14pm M ST. Another user in the room advised CtM ike T''that he w ould be rem oved

 from the room if he did not post m aterial.l H aving not posted m aterial, EûM ike T'' w as

 subsequently rem oved from the room . At7:56pm M ST,ûsM ike T''reentered the room and was

 given the snme wam ing aboutbeing rem oved ifhe did notpostm aterial. kiM ikeT''then posted

 an internethyperlink to a w ebsite called m ega.lzz.z

                OCE maneuvered to ttM ike T's''profile in KiK,which displayed the username

 çt osinitz.'' OCE then activated the m ega.rlz hyperlink thatûtM ike T''posted in the KiK Chat

 room in an effortto distribute child pom ography to the otherusers ofthe room . The mega.nz

 websiteopenedup in anew applicationand displayed amainfolderentitledûtcindy''and six (6)
 subfolders titled7ûkfuck7''$1Uirls5''(tnew 7''ûlnewb5''klunsorted5''and ûlvidse'' Exceptfor the çlvids''

 folder,each of the rem aining tive folders had files w ithin them . Upon entering each of these

 folders,OCE obselwed m any im age and video tiles thatevidenced child pornography. The titles

 ofthe filesw ere indicative ofchild pornography in thatm any ofthem included the w ord tlpedo''

 orCtpedom om ''in the title. N extto the title ofthe files w asthe im age or a preview -im age,ifthe

 file w as a video. M any of the im age and video tiles displayed prepubescent girls engaged in

 sexualactivitiesincluding,oralsex on adultm en,m asturbation,and vaginalsex.




 1The warning did not specify the type of material to post and the user's status, as either a user or
 m oderatorofthe chatroom,providing the warning isunknown

 2The hyperlink had a longer string of numbers or letters afterthe ttm ega.nz''5however, in an effortto
 restrictfuture readersofthisaffidavitfrom visiting thatwebsite,thefullhyperlink isnotlisted.
Case 9:19-cr-80064-RAR Document 1 Entered on FLSD Docket 04/16/2019 Page 5 of 12




         8.      K iK responded to an adm inistrative subpoena requesting subscriber data for the

  accountnnm ett osinitz.''TheKiK subscriberdataalso revealed the following information:

                        FIR ST N A M E:        M ike
                        LA ST N A M E:         T
                        EMAIL:                 gravityefl@ cmail.com (unconfinned)
                        U SERN A M E:          Losinitz
                        R egistration D ate: 2018/12/04
                        R egistration D evice: Sam stm g A ndroid

  KIK also provided thaton January 27,2019 from 7:44pm M ST through 8:00pm M ST,the tim e

  period during which the distribution of the child pornography lirlk occurred,this accotm t user

  and accountw asaccessed using IP address:73.204.88.187.

                 Com cast's response to an adm inistrative subpoena request for infonnation

  regarding IP address 73.204.88.187 on January 27, 2019, revealed the following subscriber

  information:

                 Custom erN am e:      M attTassin
                 Service A ddress:     15305 89thA ve., N .,Palm Beach Gardens,FL 33418
                 TelephoneNlzmber: (561)693-****3
  Com castprovided thatthis IP address w as assigned to this subscriber from N ovem ber 26,2018

 through and including February 13,2019.

         10.     Surveillance of the residence at 15305 89th A ve. N orth, its vehicles and persons

  living there from M arch 22,2019 through April7,2019 confinued this as TA SSIN 'S residence.

 TASSIN andvehiclewereseen tand thelatterregisteredto him)atthisaddress. TASSIN was
 had been observed driving his w ork vehicle to w ork and parked atthis residence.




 3Com castprovided the fully identified phone number.
Case 9:19-cr-80064-RAR Document 1 Entered on FLSD Docket 04/16/2019 Page 6 of 12




                A search w arrant for the 15305 89th A ve. N orth residence w as obtained from a

 U nited States M agistrate Judge on April11,2019.

                On A pril 15,2019,agents executed the search w arrant at 15305 89thA ve N orth.

 Upon entering the residence,TASSIN was the only person hom e. Upon clearing the house,

 Agentsescorted TASSIN to the back porch,and away from the search ofthe residence,where

 his handcuffs w ere taken off. A gents advised TA SSIN that he w as not detained and not under

 arrest. The agents advised they w ere executing a search w arrant. TA SSIN w asasked w here his

 cellar phone w as,and he provided that both ofhis cellular phones w ere in the bedroom . U pon

 locating the phones,agentsrequestTA SSIN unlock the phone,w hich he did,biom etrically,w ith

 his finger. The phone wasprovided to the on-scene CART exam inerto begin exam ination. To

 preventthe phone from re-locking,T A SSIN w as asked to provide the passcode to the Android

 cellulaz phone, at w hich tim e TA SSIN requested to know w hy the agents w ere present.

 TA SSIN requested to read the search w arrant and upon reading the first page, he voluntarily

 provided the password.

        13.    TA SSIN confirm ed he used K iK for lûchatting.'' TA SSIN stated his user nam e

 w asttM ike Ty,''w hich he chose because ofhis interestin the boxer,M ike Tyson. H e confinned

 his other user nam e to be ûtl-osinitz.'' TA SSIN said that K iK w as a group chatting platform .

 W hen asked if it could be used for child pornography,TASSIN said,çtyes,it's allover it.''

 A gents reiterated to TA SSIN that he w as not detained or under arrest, and free to leave.

 TA SSIN declined to speak anym ore. A gents stopped talking to TA SSIN and returned to the

 CA RT exam inerto tind outthe status of the recovery of child pom ography on the device. The

 agents lenrned that child pornography had been recovered from the cellularphone. During this
Case 9:19-cr-80064-RAR Document 1 Entered on FLSD Docket 04/16/2019 Page 7 of 12




  time,TA SSIN spoke to the law enforcement officers, spontaneously,asking questions about

 theirunifonn and job. TASSIN said,spontaneously,thathiswife worked ata daycare and
  expressed thathisw ife did notknow anything. The agents then returned to TA SSIN and advised

 him ofhisM iranda w am ings,which he signed. T A SSIN started to speak w ith the agents.

                A digitalrecorder w as then turned on and the interview w as recorded. TA SSIN

  (37yearsold)isaIT professional. Hesaidtheagentsknew whytheywereattheresidence,and
  TA SSIN did as well. TA SSIN again offered any passwordshe could provide. T ASSIN said his

 interestin child pomography began atage 12 using America Online (AOL)and hr recently
 began looking atchild pornography again since using the K iK application. TA SSIN said he has

 been using K iK nearly daily, since O ctober 2018. TA SSIN adm itted he also accessed K iK

 through his desktop com puter,buttypically accessed K iK via hisA ndroid cellphone. H e said he

 acts com pletely anonym ously on K iK or atthe m ostthathe personifies a lg-year-old w ho lives

 in Georgia.

               TA SSIN adm itted thatthe child pom ography videos on his devices,appear to be

 recordings of children who appear to be self-broadcasting them selves,perfonning sexual acts.

 TA SSIN described m ost of the girls as 12 years old. H e adm itted that som e of child

 pom ography he possessed isyounger,and thathe usesthese videosto trade w ith others.

         l6.   TA SSIN advised the K iK groups are free to enter. H e described the groups as

 public or private;the latter of w hich you have to be invited into. TA SSIN adm itted sending

 linksofchild pornography to otherusersin the group. TA SSIN said the linksare from a w ebsite

 called M ega and/orD ropbox. H e recalled the nam es of som e ofthe groups he goesintt)and that

 usershave to ttaudition''to getinto private room s by ûûtrading''child pom ography.
Case 9:19-cr-80064-RAR Document 1 Entered on FLSD Docket 04/16/2019 Page 8 of 12




         17.    TA SSIN said he w ould w atch and com m unicate regarding child pornography in

  the tûbeerroom''orûtman cave''ashecalled it.Thisparticularroom had thousandsofempty beer

  cans,piled severalfeethigh,a television and desk where the computer was. He admitted this

  wasthe computerwhere the agentswould find evidence. There wasa sm allpath leading from

  the door of the room to the desk. TASSIN adm itted he is addided to ehild pom ography and

  beer. T A SSIN said he w as laston K iK the day before,having logged into his group. T ASSIN

  stated thatthe CtLosinitz''aeeountisnotthe only accounthe usesin KiK,and thatthe tûlsosinitz''

  accountw as adm inistratively shutdow n by K iK .

         18.    TA SSIN denied his w ife's involvem entin anything he w as involved in orthatshe

 had any know ledge of his interest or use of child pom ography. A gents recovered m ultiple

  fireanns and boxes of am m unition in the hom e,which TA SSIN confinned w ere his and had a

  law fulconcealed w eaponspennitfor.

         19.    An on-scene prelim inary exnmination of the Sam stmg Android phone was

 conducted. Present on the device w as the KiK application. A review of the sam e revealed

 dozens of com m unications TA SSIN had w ith other KiK users as w ell as the sending and

 receiving ofchild pornography videos. Som e ofwhich included prepubescentgirlsengaging in

 m asturbation,vaginal,and oralsex

         20.    Based upon the foregoing facts,and m y training and experience,l subm itthatthere

 isprobablecausetobelievethatM ATTHEW TASSIN violatedTitle18U.S.C.j22524a)42)
Case 9:19-cr-80064-RAR Document 1 Entered on FLSD Docket 04/16/2019 Page 9 of 12




 and (b)(1) (distribution of child pomography), and Title 18, United States Code, Sedion
 2252(a)(4)(B)and (b)(2)(receiptofchildpomography)onthedatesprovidedherein.

        FU RTHER Y OU R AFFIAN T SAY ETH N AU G H T.




                                          BLA K E CR OTTY
                                          SPECIA L A GEN T
                                          FED EM L BU REAU O F IN V ESTIGA TIO N



 Subscribed and sw ol.
                     n to before m e
 this /T da         pril,2019
                            >
      .''e     '           -'   - --
                      A'         -

 r                 xe
 FBRU CE E . REIN HA RT
  UN ITED STA TES M A GISTR ATE JUD G E
Case 9:19-cr-80064-RAR Document 1 Entered on FLSD Docket 04/16/2019 Page 10 of 12




                            UNITED STATES DISTRICT COURT
                            SO U TH ER N D ISTR IC T O F FLO R ID A

                                      PENA LTY SH E ET

  Defendant'sN am e: M ATTH EW TA SSIN

  Case N o: 19-MJ-8140-BER

  Count#:1

  D istribution ofChild Pom ography

  Title18,UnitedStatesCode,Sedion2252($(2)& (b)(1)
  *M ax.Penalty: 20 Years'lmprisonment(5yearminimum mandatory),$250,000fine,
  SupervisedReleaseof5 Yearsto Life,$5000 SpecialAssessm ent,$100A ssessment,Restitution



  Count#:2

  Possession ofChild Pornography

  Title 18,United StatesCode,Section2252(a)(4)(B)& (b)(2)
  *M ax.Penalty: 20 Years'Im prisonment,$250,000 fine,Supervised Releaseof5Yearsto
  Life,$5000 SpecialAssessm ent,$100 Assessment,Restitution




   frR efers only to possible term ofincarceration,fines,specialassessm ents,does not include
  possible restitution,parole term s,or forfeitures thatm ay be applicable.
  Case 9:19-cr-80064-RAR Document 1 Entered on FLSD Docket 04/16/2019 Page 11 of 12




                               UN ITE D STA TE S D IST R IC T C O U R T
                                  SO U TH ER N DISTRICT O F FLO RIDA

                               CA SE NUM BER : 19-M J-8140-BER

                                      BO ND R ECO M M ENDA TIO N



DEFENDAN T:V ATTHEW TASSIN

                 Pre-TrialDetention
             (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)


                                                                                     z'
                                                                                    #
                                                                                    r

                                                By:
                                                      A USA :      ego    chiller




LastKnow n A ddress: 15305 89TH AV E.NO RTH

                       PA LM BEAC H G ARD ENS,FL

                       33418

W hatFacility:




Agentts):             FBIBlake Crotty
                      (FBI) (SECRET SERVICE) (DEA) (lRS) (lCE) (OTHER)
Case 9:19-cr-80064-RAR Document 1 Entered on FLSD Docket 04/16/2019 Page 12 of 12


                            UNITED STATES D ISTRICT C O URT
                            SO UTH ERN DISTR IC T OF FLO RID A

                               No.         19-M J-8140-BER


   UN ITED STATES OF AM ERICA
                                                                         FILED BY                   D.C.

   M ATTH EW TA SSIN                                                             AF2 !6 2219
                                            /                                    ANGELA E.NOBLE
                                                                                CLERK U S DIST.CQ
                                                                                s.o.oFFkk.-w.RB.


                                  CRIM IN AI,CO VER SH EET

         D id thism atteroriginate from a m atterpending in the N orthern Region ofthe United
         StatesA ttorney'sOffice priorto October 14,2003?                  Y es       x No

         Did thism atteroriginate from a m atterpending in the CentralRegion ofthe United States
         Attorney'sO ffice priorto Septem ber 1,2007?                 Y es       x No



                                                     Respectfully Subm itted,

                                                     A RIAN A FAJARDO ORSHAN
                                                     UN ITED STA TES A TTORN EY


                                             By:     /s/Gregoly Schiller
                                                     GREGO RY SCHILLER
                                                     A ssistantUnited StatesAttorney
                                                     Florida BarN o.0648477
                                                     U .S.ATTORN EY 'S OFFICE -SDFL
                                                     500 S.Australian A ve.,
                                                     W estPalm Beach,FL 33401
                                                     (561)209-1045
                                                     Greaorv.schiller@ usdoi.gov
